The opinion of the Court was delivered by
Inglis, J.
The plaintiff can recover only upon satisfactory proof that the Harkley grant of November 8, 1788, covers the land in dispute. The verdict rendered on each of three successive trials expresses the conviction of the jury that such proof has not been made. This Court, reviewing the evidence adduced on each of the two earlier occasions, con*62sidered that, under the rules of law applicable to the subject, the particular location of this grant claimed for the plaintiff was sufficiently well established to entitle him to a recovery. Upon a careful comparison of the evidence upon which the last verdict proceeded with that sp reviewed, important additions are perceived, which, in the opinion of this Court, materially impair the foundations on which the plaintiff’s location has heretofore chiefly rested, and tend to bring the correctness of that location into grave doubt. It now appears that Dobbins, on whose information alone rests the conclusion heretofore drawn in reference to the hickory station on the southwest boundary line, did not come into the neighborhood until some two or three years after the date of the Smith survey; the testimony of Martin throws considerably more doubt on what is called the “ Brown corner,” and the surveyor, W. 0. Camp, does certainly direct attention to facts which, so far as can be seen, seem not to have been adverted to before, probably the result of the examination which he says he has made since the preceding trial. Upon a careful consideration of the whole testimony from which the jury, from whose verdict the present appeal is brought up, have drawn their conclusion, this Court is unable to say, with any such confidence, as would justify an interference, that that conclusion is wrong. The motion for a new trial is dismissed.
Dunktn, C. J., and Wardlaw, A. J., concurred.

Motion dismissed.